Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 8/3/2020.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/27/2020 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:  “memory device…..to” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  
(1) amend the claim limitation to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

7.	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Potkonjak et al (US 2010/0248706) in view of Slaby et al (US 2012/0068952).
	Regarding claim 1, Potkonjak et al teaches a computer system comprising: 
a processor (fig. 2, ‘201); 
a memory device storing instructions executable on the processor (fig. 2, ‘202) to cause the computer system to perform operations comprising: 
detecting an orientation for the computer system over a period of time (par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Slaby et al further teaches associating the orientation and the temperature with a stored data pattern indicative of a user activity (par [0086], lines 15-27 & [0089], lines 1-20, which disclose the user device’s geographical location and temperature associated with the device’s location being associated with a plurality of thermal patterns); and 
initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Regarding claim 2, Potkonjak et al teaches wherein the settings change comprises a preference defined by a user associated with the computer system (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 3, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et 
Regarding claim 4, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 5, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 6, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et 
Regarding claim 7, Slaby et al further teaches wherein detecting the orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing a first physical orientation for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing a second physical orientation for the computer system during the period of time, the first accelerometer data being different that the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 8, Potkonjak et al teaches a method comprising: 
detecting an orientation for the computer system over a period of time (par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Slaby et al further teaches associating the orientation and the temperature with a stored data pattern indicative of a user activity (par [0086], lines 15-27 & [0089], lines 1-20, which disclose the user device’s geographical location and temperature associated with the device’s location being associated with a plurality of thermal patterns); and 
initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al because incorporating the teachings of Slaby et al provides improved mobile device condition detection capabilities (as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Regarding claim 9, Potkonjak et al teaches wherein the settings change comprises a preference defined by a user associated with the computer system (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 10, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 11, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 12, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 13, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 14, Slaby et al further teaches wherein detecting the orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing a first physical orientation for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing a second physical orientation for the computer system during the period of time, the first accelerometer data being different that the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 15, Potkonjak et al teaches a non-transitory computer-readable medium (fig. 2, ‘202) storing executable instructions thereon, which, when executed by a processor (fig. 2, ‘201), cause the processor to perform operations comprising: 
detecting an orientation for the computer system over a period of time (par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically collecting data from the cellular phone, including the geographical location); 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Slaby et al further teaches associating the orientation and the temperature with a stored data pattern indicative of a user activity (par [0086], lines 15-27 & [0089], lines 1-20, which disclose the user device’s geographical location and temperature associated with the device’s location being associated with a plurality of thermal patterns); and 
initiating a settings change in the computer system based on the user activity (par [0032], lines 5-16, which discloses adjusting user device settings based on detected thermal patterns associated with the user device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al because incorporating the teachings of Slaby et al provides improved mobile device condition detection capabilities (as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Regarding claim 16, Potkonjak et al teaches wherein the settings change comprises a preference defined by a user associated with the computer system (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 17, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 18, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 19, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 20, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210929